UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7349


SHAWN SAMUEL VALDEZ,

                Petitioner - Appellant,

          v.

CAROLE   F.  WALLACE,   Warden;     KIMBERLY     RUNION,    Warden,
Lunenburg Correctional Center,

                Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. M. Hannah Lauck, Magistrate
Judge. (3:09-cv-00753-MHL)


Submitted:   March 17, 2011                    Decided:    April 1, 2011


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Shawn Samuel Valdez, Appellant Pro Se. Eugene Paul Murphy,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Shawn        Samuel    Valdez       seeks   to    appeal       the   district

court’s    order    denying       relief    on    his   28    U.S.C.     § 2254    (2006)

petition.     The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                          See 28 U.S.C.

§ 2253(c)(1) (2006).              A certificate of appealability will not

issue     absent     “a    substantial       showing         of    the   denial    of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that   reasonable       jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.    Cockrell,        537 U.S. 322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                           Slack,
529 U.S. at 484-85.           We have independently reviewed the record

and conclude that Valdez has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We deny Valdez’s motion that his informal brief be

filed in “Constitutional” court and dispense with oral argument

because the facts and legal contentions are adequately presented



                                            2
in the materials before the court and argument would not aid the

decisional process.

                                                       DISMISSED




                               3